Citation Nr: 0425827	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-15 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 14, 1998 to 
August 11, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
determined that the veteran was not eligible for VA 
educational benefits under Chapter 30, Title 38, United 
States Code.

In May 2004, the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the record reveals the veteran first 
entered on active duty after June 30, 1985 (38 C.F.R. 
§ 21.7042(a)(I)(i)), completed the requirements for a high 
school diploma or equivalent (38 C.F.R. § 21.7042(a)(3)(i)), 
and his discharge from service was upgraded to an honorable 
discharge (38 C.F.R. § 21.7042(a)(4)).  See 38 C.F.R. 
§ 21.7042(a) (2003).  However, he served less than three 
continuous years of active duty.  As such, he does not meet 
the requirements of 38 C.F.R. 
§ 21.7042(a)(2)(i).  An individual who does not meet the 
requirements of 38 C.F.R. § 21.7042(a)(2) may still be 
eligible for educational assistance if he meets one of the 
exceptions listed under 38 C.F.R. § 21.7042(a)(5)(i)-(vi).  
The veteran claims that he meets the criteria for the award 
of Chapter 30 educational benefits under 38 C.F.R. 
§ 21.7042(a)(5)(vi).  He maintains that he was discharged for 
a psychiatric condition that was not characterized as a 
disability and did not result from his own willful 
misconduct, but did interfere with his performance of duty, 
as determined by the Secretary of each military Department in 
accordance with regulations prescribed by the Secretary of 
Defense.

A September 2002 statement of the case (SOC) reveals that the 
veteran's claim for VA educational benefits was initially 
denied in April 2001 on the basis of character of discharge, 
less than honorable.  In May 2001, the veteran submitted 
information showing that his discharge had been upgraded to 
honorable.  In May 2001, the RO advised the claimant that 
with the upgraded discharge he did not have sufficient 
qualifying service to be eligible for Chapter 30 (Montgomery 
G.I. Bill) benefits.  In October 2001, the RO denied his 
claim for educational benefits for insufficient qualifying 
service.  Neither the April 2001 nor the October 2001 RO 
decisions are associated with the record.  After his hearing, 
the veteran submitted additional evidence in support of his 
claim without submitting an accompanying waiver of agency of 
original jurisdiction (AOJ) review and thus the case must be 
returned to the RO to afford the veteran due process.  

Both the veteran's testimony and the additional information 
submitted reflects that apparently the veteran's character of 
discharge was upgraded to honorable based on his contentions 
that his performance declined because he was depressed about 
medical problems of his grandfather, father and mother.  It 
does not appear that the RO fully considered whether the 
veteran met the criteria for Chapter 30 educational benefits 
due to a discharge for a mental condition that was not 
characterized as a disability and did not result from his own 
willful misconduct, but did interfere with his performance of 
duty.  See § 21.7042(a)(5)(vi).  However, before such 
adjudication by the RO, clarification must be sought from the 
Department of Defense (DOD).  In this case, there is some 
evidence that the veteran may have been discharged for a 
psychiatric condition, not characterized as a disability and 
not the result of willful misconduct, which interfered with 
the veteran's performance of duty.  Accordingly, DOD should 
be contacted for clarification as to whether the veteran's 
separation code should be changed to a code which more 
accurately reflects the reason for the veteran's separation, 
for example, CIWD (Condition Interfering with Duty) or COG 
(for the Convenience of the Government).

Since the veteran's claim may be dependent on the history of 
a medical condition, the RO should determine whether the 
veteran has a separate VA claims file, which contains his 
service medical and personnel records.  Moreover, copies of 
the April 2001 and October 2001 decisions, denying the 
veteran's claim for educational benefits, should be 
associated with the record.

Finally, the RO needs to contact the veteran to clarify his 
representation.  Although the Georgia Department of Veterans 
Services represented the veteran at his May 2004 hearing, a 
VA Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative, is not associated with the record.  On 
remand, the RO should clarify whether the veteran is 
represented and/or allow him to appoint a representative, if 
he so desires.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should associate with the 
record a stamp-dated copy of the April 
2001 and October 2001 denials.  The RO 
should determine whether the veteran has 
a separate VA claims file.  If such a 
claims file exists, it should be obtained 
and associated with the veteran's Chapter 
30 benefits file.  

2.  The RO should ask the appellant to 
clarify whether he is represented by the 
Georgia Department of Veterans Services 
and attach a VA Form 21-22a, Appointment 
of Veteran's Service Organization as 
Claimant's Representative; he should be 
given a reasonable opportunity to appoint 
a representative.

3.  The RO should contact the DOD, noting 
that there is some evidence indicating 
that the veteran was discharged for a 
mental condition, not characterized as 
disability and not the result of willful 
misconduct, which interfered with the 
veteran's performance of duty, and 
request that the DOD examine the 
veteran's service history and consider 
assigning the veteran a different 
separation code, for example, CIWD or 
COG.

4.  Following completion of the above, 
the RO should afford the accredited 
representative, if any, an opportunity to 
review the veteran's records and provide 
arguments in support of the benefits 
sought.  

5.  Thereafter, the RO, should 
readjudicate the veteran's claim for 
Chapter 30 educational benefits.  If the 
claim remains denied, the RO should 
furnish the veteran and his 
representative, if any, a supplemental 
statement of case, which sets forth the 
controlling law and regulations pertinent 
to the appeal, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The purposes of this remand are to comply with due process of 
law.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative, if any, have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




